 
 
I 
108th CONGRESS
2d Session
H. R. 3944 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Calvert introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide for the conveyance of a small parcel of Natural Resources Conservation Service property in Riverside, California, and for other purposes. 
 
 
1.Land conveyance, Natural Resources Conservation Service property, Riverside County, California 
(a)Conveyance requiredNotwithstanding any other provision of law, the Secretary of Agriculture shall convey, without consideration, to the Riverside-Corona Resource Conservation District all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, that is located at 4500 Glenwood Drive in Riverside, California, consists of approximately 9.5 acres, and is administered by the Natural Resources Conservation Service of the Department of Agriculture. 
(b)Condition of conveyanceAs a condition of the conveyance under subsection (a), the Riverside-Corona Resource Conservation District shall agree to use the conveyed property for land conservation and related research and to make the property available, to the furthest extent practicable, to other public agencies engaged in similar activities. 
(c)Reversionary interestIf the Secretary determines that the property conveyed under subsection (a) is not being used in accordance with the condition imposed by subsection (b), all right, title, and interest in and to the property, including any improvements thereon, shall revert to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
 
